STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re E. D. LARKIN, Minor.                                          July 17, 2018

                                                                    No. 341960
                                                                    Wayne Circuit Court
                                                                    Family Division
                                                                    LC No. 16-522863-NA


Before: FORT HOOD, P.J., and SERVITTO and BECKERING, JJ.

PER CURIAM.

       Respondent-mother appeals as of right the trial court’s order terminating her parental
rights to the minor child, EDL,1 under MCL 712A.19b(3)(c)(ii) (failure to rectify other
conditions); (g) (failure to provide proper care or custody); (i) (parental rights to sibling
terminated due to serious and chronic neglect or abuse); and (j) (reasonable likelihood of harm if
returned to the parent).2 We affirm.

        In May 2016, Children’s Protective Services (CPS) received a referral alleging the
physical abuse of EDL. The ensuing investigation revealed that EDL was born exposed to drugs,
testing positive for cocaine and methadone, which required him to be placed on morphine to
control his withdrawal symptoms. In June 2016, the Department of Health and Human Services
(DHHS) filed a petition requesting removal and termination of respondent’s parental rights based
on the results of the CPS investigation. The petition also outlined the threatened harm of having
the child in respondent’s care, summarized her prior history with CPS in three separate cases in
which allegations were substantiated, listed a history of unsuccessful services, outlined the prior
termination of respondent’s rights to five other children, and listed her criminal history.



1
  The trial court terminated the parental rights of both respondent-mother and EDL’s father, but
the father’s parental rights are not at issue in this appeal.
2
  In addition to these statutory grounds, respondent-mother states in her appellate brief that the
court also took jurisdiction and terminated her parental rights pursuant to MCL
712A.19b(3)(c)(i) and 3(h). However, the court made clear the statutory grounds applicable to
each parent’s termination, and we address only the bases applicable to respondent-mother.




                                                -1-
        The child was initially placed with his father, under the conditions that he and respondent
did not reside together and that her visits were supervised by DHHS or a designee. Respondent
entered a plea in which she admitted the allegations concerning her prior termination cases, but
she reserved her right to a trial on the issue of whether termination was in the child’s best
interests. Ultimately, the court declined to terminate respondent’s parental rights at that time
because the minor child was with his father, he was bonded to respondent, and the child’s
lawyer-guardian ad litem (L-GAL) advocated against terminating respondent’s rights.

        Respondent’s treatment plan was to include substance abuse and parenting skills services.
Respondent was also required to obtain a legal source of income and suitable housing. DHHS’s
plan included having the father file for custody with the Friend of the Court so that custody could
be addressed and the termination case could be closed. Respondent had completed parenting
classes; however, her main issue continued to be substance abuse, and although respondent had
earned some unsupervised visits with EDL, supervision was renewed when she tested positive
for drug use.

        In April 2017, DHHS filed a supplemental petition indicating that EDL’s father had been
arrested, jailed, and charged with first-degree murder, and was unable to provide care for the
child. A safety plan was put in place with EDL’s paternal grandparents. The petition also
alleged that while respondent did complete parenting classes, she did not adequately benefit from
them because she continued her drug use, missed required drug screens, and revoked her consent
for DHHS to receive information from the clinic providing services. Respondent also did not
have suitable housing or income. Furthermore, due to respondent’s volatile behavior, the
grandparents had requested that her visits be moved to the agency and that visits be less frequent.
DHHS again requested termination of respondent’s parental rights. The trial court ultimately
terminated respondent’s parental rights, noting that respondent had a history of terminations and
substance abuse and that EDL had been born positive for cocaine.

        Respondent now argues that the trial court erred in finding clear and convincing evidence
sufficient to establish statutory grounds for termination. We disagree.

        “In order to terminate parental rights, the trial court must find by clear and convincing
evidence that at least one of the statutory grounds for termination in MCL 712A.19b(3) has been
met.” In re VanDalen, 293 Mich. App. 120, 139; 809 NW2d 412 (2011). The trial court’s
findings that a ground for termination has been established and regarding the child’s best
interests are reviewed for clear error. MCR 3.977(K); In re Rood, 483 Mich. 73, 90-91; 763
NW2d 587 (2009) (opinion by CORRIGAN, J.). “A finding of fact is clearly erroneous if the
reviewing court has a definite and firm conviction that a mistake has been committed, giving due
regard to the trial court’s special opportunity to observe the witnesses.” In re BZ, 264 Mich. App.
286, 296-297; 690 NW2d 505 (2004). “Appellate courts are obliged to defer to a trial court’s
factual findings at termination proceedings if those findings do not constitute clear error.” Rood,
483 Mich. at 90 (opinion by CORRIGAN, J.). If this Court concludes that the trial court did not
clearly err in finding one statutory ground for termination, this Court does not need to address
the additional grounds. In re HRC, 286 Mich. App. 444, 461; 781 NW2d 105 (2009).

       Termination of parental rights is proper under MCL 712A.19b(3)(c)(ii) where


                                                -2-
       [o]ther conditions exist that cause the child to come within the court’s
       jurisdiction, the parent has received recommendations to rectify those conditions,
       the conditions have not been rectified by the parent after the parent has received
       notice and a hearing and has been given a reasonable opportunity to rectify the
       conditions, and there is no reasonable likelihood that the conditions will be
       rectified within a reasonable time considering the child’s age.

        In this case, EDL came within the trial court’s jurisdiction after respondent’s plea, in
which she acknowledged that EDL was born testing positive for cocaine and that she had a
history of prior terminations of her parental rights with respect to her other children. In
September 2016, respondent received recommendations for substance-abuse treatment and
parenting skills classes. Respondent was also required to obtain a legal source of income and
suitable housing. Respondent was “given a reasonable opportunity to rectify” these conditions
because termination did not take place until nearly 18 months after removal and one year after
services were recommended. MCL 712A.19b(3)(c)(ii).

        Respondent began having positive drug tests in December 2016. She subsequently
revoked her consent for DHHS to receive information about her substance-abuse treatment and
testing. In August 2017, the trial court ordered respondent to participate in anger-management
courses, but she refused those services. She was also noncompliant with random drug screens
beginning in August 2017. Given respondent’s failure to participate in services and drug
screens, there was no reasonable likelihood that she would rectify these issues within a
reasonable time.

        Moreover, respondent’s failure to obtain employment and suitable housing further
supported termination under MCL 712A.19b(3)(c)(ii). Respondent did not provide DHHS with
proof of legal income or suitable housing. While she claimed at trial that she had obtained
income and housing, she could provide no evidence of either. A review of the record reflects
that DHHS had received and unsuccessfully attempted to verify three different addresses for
respondent. When respondent did report a source of income, in the form of a handwritten letter
stating that she was providing care for an elderly man, the man denied that she had ever provided
care for him. Based on the evidence before the court, there was no reasonable likelihood that she
would rectify these issues within a reasonable time. For these reasons, the trial court did not
clearly err by finding that termination of respondent’s parental rights was warranted under MCL
712A.19b(3)(c)(ii).3

       Next, respondent argues that the trial court clearly erred by finding that termination of her
parental rights was in EDL’s best interests. “Once a statutory ground for termination has been
proven, the trial court must find that termination is in the child’s best interests before it can
terminate parental rights.” In re Olive/Metts, 297 Mich. App. 35, 40; 823 NW2d 144 (2012).
When considering best interests, the focus is on the child, not the parent. In re Moss, 301 Mich.
3
  Because termination was appropriately granted under MCL 712A.19b(3)(c)(ii), we need not
address the additional grounds. HRC, 286 Mich. App. at 461.


                                                -3-
App 76, 87; 836 NW2d 182 (2013). “[W]hether termination of parental rights is in the best
interests of the child must be proved by a preponderance of the evidence.” Id. at 90.

          Respondent argues that the trial court’s finding regarding the child’s best interests was
erroneous because of the strong bond between respondent and the child. “The trial court should
weigh all the evidence available to determine the child’s best interests.” In re White, 303 Mich
App 701, 713; 846 NW2d 61 (2014). The trial court may consider such factors as “the child’s
bond to the parent, the parent’s parenting ability, the child’s need for permanency, stability, and
finality, and the advantages of a foster home over the parent’s home . . . .” Olive/Metts, 297
Mich. App. at 41-42 (citations omitted). Other factors that the trial court can consider include a
“parent’s history of domestic violence, the parent’s compliance with his or her case service plan,
the parent’s visitation history with the child, the child’s well-being while in care, and the
possibility of adoption.” White, 303 Mich. App. at 714. The trial court may consider the parent’s
substance-abuse problems. See In re AH, 245 Mich. App. 77, 89; 627 NW3d 33 (2001)
(observing that the trial court correctly concluded that termination of parental rights was in the
best interest of the child after considering, among other factors, the respondent’s substance abuse
problems). The trial court may also consider how long the child lived with relatives, and the
likelihood that “the child could be returned to [the] parent[’s] home within the foreseeable future,
if at all.” In re Frey, 297 Mich. App. 242, 248-249; 824 NW2d 569 (2012).

         In this case, the trial court heard testimony from the foster care specialist assigned to the
case that a strong bond existed between respondent and EDL. However, the strength of the bond
between the child and the parent is only one factor for the court to consider. See White, 303
Mich. App. at 713. The trial court also heard from the L-GAL that EDL needed permanency and
stability and needed to have his needs met every day. Serious harm was already done to EDL
when he was born testing positive for cocaine and suffered from withdrawal symptoms. As
previously noted, respondent was unable to show compliance with her case plan. She was
noncompliant in her substance-abuse treatment and testing, she refused to attend anger-
management classes, and she failed to maintain a legal income and appropriate housing. This
evidence weighs negatively against respondent’s ability to parent and supports EDL’s need for
permanency and appropriate care. Further, given respondent’s failure to comply with the
agency’s plan and court orders, it was highly unlikely that EDL could be returned to
respondent’s care “within the foreseeable future, if at all.” Frey, 297 Mich. App. at 249.
Moreover, the record supports the conclusion that EDL was doing well with his grandparents.
They ensured that he was involved in various activities. EDL had been placed with them since
March 2017, and they had been involved in his care since birth. They were ready, willing, and
able to adopt EDL. Therefore, the trial court did not err by finding that termination was in
EDL’s best interests because it would allow him to be adopted by his grandparents and obtain
permanency and stability.

        Next, respondent argues that because EDL was placed with relatives, the trial court had
no reason to terminate her parental rights and should have instead considered lesser alternatives.
We acknowledge that the Michigan Supreme Court has stated that “a child’s placement with
relatives weighs against termination . . . .” In re Mason, 486 Mich. 142, 164; 782 NW2d 747
(2010). Therefore, “the fact that a child is living with relatives when the case proceeds to
termination is a factor to be considered in determining whether termination is in the child’s best
interests.” Olive/Metts Minors, 297 Mich. App. at 43. Indeed, “[a] trial court’s failure to explicitly

                                                 -4-
address whether termination is appropriate in light of the children’s placement with relatives
render[s] the factual record inadequate to make a best-interest determination and requires
reversal.” Id. However, in this case, when making its findings, the trial court expressly noted
that EDL was placed with his grandparents, who had been competently caring for him since
March 2017. Further, respondent had admitted that there was a falling out between herself and
EDL’s grandparents, and EDL’s grandmother testified that respondent was volatile and that their
relationship had changed after EDL’s father was arrested. Additionally, EDL’s grandmother
indicated a willingness to adopt EDL if both parents’ rights were terminated. Given the
relationship and conflict that developed between respondent and EDL’s grandparents, as well as
respondent’s failure to comply with the case service plan and to take anger-management courses,
a less restrictive option was not feasible. Therefore, notwithstanding EDL’s placement with a
relative, the trial court did not clearly err when it found that termination of respondent’s parental
rights was in EDL’s best interests.

        Respondent also argues that she has been successful at staying substance-free in the past.
The record does not support this argument. Respondent self-reported a 10-year period of
remaining substance-free. However, the record indicates that she had a history of relapses and
that substance abuse was an issue in her prior terminations. She tested positive for fentanyl and
cocaine during the pendency of this case. Notably, respondent’s clinical evaluation concluded
that she was unable to remain substance-free and that she minimized the impact of her substance-
abuse problem. As a whole, the record supports the conclusion that termination of respondent’s
parental rights was in EDL’s best interests in light of the damage already done at birth,
respondent’s continued struggles with substance abuse even after four terminations, and her
unstable housing and employment situations.

        Finally, respondent argues that she should be given additional time to comply with the
case service plan in order to achieve reunification with her child. Respondent cites no support
for this proposition; moreover, she has shown that she does not benefit from services. In her
brief on appeal, respondent also blames foster care specialist Ramona Miles for respondent’s
lack of progress in complying with her case service plan or her substance abuse treatment.
According to respondent, reversal of the trial court’s order is warranted where Miles did not refer
respondent for additional services where respondent was not benefitting from services.
However, respondent does not specify what additional services should have been provided. As
previously discussed, respondent has not shown an ability to comply with case service plans or
substance-abuse screens. Further, respondent has repeatedly failed to comply with services even
after her rights to her other children were terminated, and her behavior has demonstrated a
pattern of relapses, evidencing that EDL would remain at risk if returned to respondent. The
record further reflects that respondent was uncooperative with DHHS staff, to the point of
revoking her consent for DHHS to obtain information about her substance-abuse treatment and
testing and refusing to participate in recommended anger-management classes. Respondent also
declined Miles’s recommendation to have a parent-partner assist her. Under such circumstances,
respondent’s cursory argument that she ought to have been referred for additional unspecified
services is unavailing.




                                                -5-
Affirmed.



                  /s/ Karen M. Fort Hood
                  /s/ Deborah A. Servitto
                  /s/ Jane M. Beckering




            -6-